Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 16 are pending.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatematsu et al. (hereinafter WO 2005/ 071496).
For claims 1, 15: Tatematsu discloses an image forming apparatus, fig. 4 to form an image on a sheet P using an image forming unit 110, the image forming apparatus comprising:
a sheet conveyance apparatus figs.5,7-8 to convey a sheet P such that the sheet passes through a fixing portion 200 including a heating portion 220, [0038];
a conveyance portion configured to convey the sheet [0038, 0066], fig. 8;
the fixing portion 200 including the heating portion 220 configured to heat the sheet [0038];
a guide portion 283 configured to guide the sheet, wherein the guide portion faces a conveyance path through which the sheet passes, the guide portion 283 is disposed above the heating portion 220 and is disposed at a downstream side of the fixing portion 200 in a conveyance direction of the sheet, figs. 5, 7-8;
a first extending portion 260b extending in a direction crossing a vertical direction (due to a wavy structure, fig. 5), wherein the first extending portion 260b is disposed upstream of the guide portion 283 and is disposed at the downstream side of the fixing portion 200 in the conveyance direction fig. 8; and
a second extending portion 260c extending from the first extending portion 260b to a downstream side of the first extending portion in the conveyance direction, fig. 5,
wherein, in a direction crossing the conveyance direction (somewhat horizontal direction), the guide portion 283 is disposed at one side of the conveyance path and the second extending portion 260c is disposed to project more than the guide portion 283 from the one side of the conveyance path to another side of the conveyance path, (from some/ any/ first point to some/ any/ second point across the conveyance direction, see figs. 5, 7-8).

For claim 2: Tatematsu discloses that the sheet conveyance apparatus, which includes the second extending portion 260c, regulates/ prevents moisture (water vapor), thus, would regulate/ prevent a movement of a water drop falling down from the guide portion onto the conveyance path, [0053].

For claim 3: Tatematsu discloses that in the vertical direction, the first extending portion 260b is disposed below the guide portion 283, fig. 5.

For claim 4: Tatematsu discloses that in the vertical direction, the second extending portion 260c extends upward from the first extending portion 260b, fig. 5. 

For claim 5: Tatematsu discloses that in the direction crossing the vertical direction, the first extending portion 260b is disposed to project more than the guide portion 283 from the one side of the conveyance path to the other side of the conveyance path, see fig. 5.

For claim 6: Tatematsu discloses that in the direction crossing the vertical direction, the second extending portion 260c is disposed to project more than the guide portion 283 from the one side of the conveyance path to the other side of the conveyance path, see fig. 5.

For claim 8: Tatematsu discloses that the guide portion 283 is disposed such that the sheet passes above the guide portion, fig. 8.

For claim 9: Tatematsu discloses a coupling portion (bosses and support member 290, fig. 6) configured to couple the guide portion 283 and the second extending portion 260c, figs. 5-6.

For claim 10: Tatematsu discloses that a gap(s) is/ are formed between the second extending portion 260c and the guide portion 283, [0051], fig. 6, (there is gap formed around hooks in the guide 283, see fig. 6, which would serve as a gap between the guide and the second extending portion). 

For claim 11: Tatematsu discloses a guide member (structure in fig. 6) including the first extending portion 260b, the second extending portion 260c, a plurality of the guide portions 283 and an opening(s) in the support member 290, fig. 6,
wherein the opening(s) communicates with a space (any space) formed by the first extending portion 260b, the second extending portion 260c, and the plurality of guide portions 283, fig. 6.

For claim 12: Tatematsu discloses a third extending portion 250, wherein the third extending portion extends from a downstream side to an upstream side of the heating portion 220 in the conveyance direction and one of end(s) of the third extending portion 250 is disposed partially upstream of the heating portion in the conveyance direction, fig. 5.

For claim 13: Tatematsu discloses that the image forming unit includes a photosensitive drum 130, and wherein the end of the third extending portion 250 is located above the photosensitive drum 130, figs. 4-5.

For claim 14: Tatematsu discloses that the guide portion 283 is configured to be opposed to a heated surface of the sheet to be brought into contact with the heating portion, (fig. 5, the heated surface of the sheet is the surface in contact with a fixing belt 230 heated by heater 220).

For claim 16: Tatematsu discloses that the guide portion 283 has a plate-shape that extends in a direction crossing a width direction, fig. 6.

Response to Arguments
Applicant’s arguments filed on 10/17/2022 with respect to claims 1-15 with respect to 102 rejection(s) directed toward newly added limitations, have been considered but are moot in view of the new ground of rejection necessitated by the newly added limitations, these limitations are being addressed in the instant rejection.  The rejection is necessitated by the amendment, (see 102 rejection(s)).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852